tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c feb ref no ef la ty legend entity a entity b entity c entity d entity e entity f entity g entity h entity lot lot lot lot taxpayer x taxpayer y trust m trust n trust o dear t t a a w u o h t o h u o w n o o u o t d o u o f this letter is in response to your ruling_request dated date concerning whether entity b satisfies the requirements of sec_514 to exempt_income received by trust m in connection with lot sec_1 through from the unrelated_business_income_tax under sec_512 of the code the following facts and representations have been submitted entity b was organized on date as a missouri limited_liability corporation entity b’s initial members were trust n and taxpayer y on or about date taxpayer y transferred his membership interest in entity b to trust o on date entity b and entity h entered into an agreement whereby entity b was to purchase lot and lot and was granted an option to purchase lot and lot from entity h lot sec_1 through were undeveloped real_estate in the state of missouri on date entity b closed on its purchase of lot sec_1 and from entity h the purchase_price was financed with a land acquisition and construction loan from a local bank entity b constructed a building on lot and lot and located tenants and executed leases for all space in lot and most of the space in lot entity b also increased the cost of its acquisition and construction loan from the same local bank to make available funds for tenant finish and related costs on lot sec_1 and on or about date taxpayer x and taxpayer y contacted trust m regarding financing or investing in lot sec_1 through trust m is a group trust under rev_rul c b and is exempt under sec_401 of the code trust m holds plan assets of a number of different collectively bargained plans during trust m’s due diligence investigation relating to lot sec_1 through it was discovered that entity h was a member of a controlled_group_of_corporations of which entity g was the parent_corporation additionally it was discovered that entity g and entity are controlled by the same group of family members such that entity g entity h and entity are members of the same brother-sister control group pursuant to sec_1563 of the code entity contributes to several collectively bargained plans on behalf of its employees that invests a portion of each plan’s assets in trust m on date entity b arranged for an additional loan from the same local bank for lot sec_1 and the proceeds of these loans were distributed from entity b to trust n and trust o on date trust m formed entity f as a maryland single member limited_liability corporation of which trust m is the only member on date entity b conveyed lot to entity c and lot to entity d c assumed all acquisition and construction loans associated with lot and entity d assumed all acquisition and construction loans associated with lot both entity c and d are maryland limited_liability companies neither entity c nor entity d made an election to be taxed as an association_taxable_as_a_corporation thus the existence of entity c and entity d is ignored for federal_income_tax purposes entity on date entity b contributed all of its membership interests in entity c and entity d to entity a in exchange for membership interests in entity a simultaneously with entity b’s contribution to entity a entity f contributed cash to entity a in exchange for membership interest in entity a the cash contributed to entity a by entity f was used to repaid all acquisition and construction loans on lot sec_1 and except for dollar_figure taxpayer x and taxpayer y have personally guaranteed the remaining dollar_figure to the local bank entity a now wishes to borrow additional funds which will be secured_by lot and and improvements on each respective lot the proceeds of the new loan will be distributed to entity f to reduce its capital_contribution to entity a on date entity e an affiliate of entity b to which the option to purchase lot sec_3 and had been assigned purchased lot sec_3 and from entity h entity e paid cash for part of the purchase_price and obtained a land acquisition loan from a local bank for the balance of the purchase_price on date entity e obtained a construction loan from the same local bank _ the proceeds of the second loan were used to repay the acquisition loan for lot sec_3 and on date the members of entity e contributed additional capital for lot sec_3 and and entity e entered into a construction loan agreement with trust m to build a building on lot the capital_contribution from members of entity e and the proceeds of the construction loan from trust m were used to repay the construction loan from the local bank as part of the construction loan with trust m entity e entered into a conversion agreement which provides in part that after the building is completed on lot entity e will contribute lot and the improvements thereon and lot to a newly formed limited_liability_company newco similar to the legal structure created by entity b on date an affiliate of trust m will then contribute an amount equal to trust m’s construction loan to newco in exchange for a membership interest in newco the capital_contribution of the trust m affiliate will then be used to repay the trust m construction loan newco will then obtain a loan from a third party to recover some of the equity_capital created as a result of the construction of a building on lot the following representations have been made trust m is a group trust under revrul_81_100 1981-1c b which is a tax- exempt retirement trust and meets the definition of a qualified_organization under sec_514 of the code the price at which entity b acquired lot sec_1 and from entity h was fixed as of the date each such lot was acquired by entity b from entity h the value for which entity b was credited with a capital_contribution on its transfer of its membership interests in entity c and d to entity a was fixed as of the date of each contribution none of the amount of the indebtedness on which entity c entity d or entity a would be liable the amount payable on such debt or the time for making payments on any such debt is dependent on future revenues income or profits from lot sec_1 or lot neither lot or lot is leased to entity a or entity h nor a person related to either such person entity b the seller of lot sec_1 and to trust m through its equity contribution to entity a is not related to trust m none of entity b entity h or a related_party to either provided financing in connection with the acquisition of lot or lot the price at which entity b purchased lot and from entity h was agreed upon and fixed before entity b and trust m discussed any business relationship the operating_agreement of entity a complies with the special partnership allocation requirements ie the fractions_rule provided in sec_514 of the code the price at which entity e acquired lot sec_3 and from entity h was fixed as of the date each such lot was acquired by entity e from entity h the value for which entity e will be credited with a capital_contribution on its transfer of lot sec_3 and to newco will be as fixed as of the date of each such contribution none of the amount of the indebtedness on which lot lot or newco would be liable the amount payable on such debt or the time for making payments on any such debt is dependent on future revenues income or profits from lot sec_3 or lot neither lot or lot is or will be leased to entity e or entity h nor a person related to either such person entity e the seller of lot sec_3 and to newco through its equity contribution to newco is not related to trust m none of entity e entity h or a related_party to either provided financing in connection with the acquisition of lot or lot the price at which entity e purchased lot and from entity h was agreed upon and fixed before entity e and trust m discussed any business relationship both entity a and newco meet the requirements of sec_514 of the code when entity b entered into a real_estate purchase contract with entity h on date none of i entity a ii newco iii entity f or iv trust m expected to own or be the owner in an entity which directly or indirectly owned lot sec_1 through that was being purchased from entity h sec_514 of the code provides that income generated from debt-financed’ property not related to an exempt organization’s purpose is subject_to the unrelated_business_income_tax of sec_512 of the code in the same proportion in which the property is financed by debt sec_514 of the code provides that debt-financed_property is defined as all property held to produce income and for which there is acquisition_indebtedness at any time in the tax_year or during the prior months if the property is sold during the year sec_514 of the code provides that acquisition_indebtedness generally includes debts incurred in acquiring or improving property except as provided by sec_514 of the code sec_514 of the code limits the definition of acquisition indebtedness’ to exclude indebtedness incurred by a qualified_organization in acquiring or improving real_property sec_514 of the code defines a qualified_organization to include trusts exempt under sec_401 of the code sec_514 of the code provides that the exception under sec_514 of the code will not apply to any organization including a tax-exempt_trust under sec_401 of the code if any of the disqualifying tests are met i the acquisition or improvement price is not fixed as of the date_of_acquisition or completion of improvement ii the amount of indebtedness or any other amount payable with respect to such indebtedness or the time for making payments is dependent on future revenues income or profits from the property iii the property is leased to the seller or a person related to the seller iv the property is acquired by a tax-exempt_trust under sec_401 of the code from a person related to the plan or leased back to a person related to the plan or v the seller or a related_party to the seller or to the plan provides financing in connection with the acquisition specifically the disqualification test of sec_514 of the code provides that the provision of sec_514 will not apply if iv the real_property is acquired by a qualified_trust from or is at any time after the acquisition leased by such trust to any person who - i bears a relationship which is described in subparagraph c e or g of sec_4975 to any plan with respect to which such trust was formed or il bears a relationship which is described in subparagraph f or h of sec_4975 to any person described in subclause sec_514 of the code provides that the exception under sec_514 of the code will not apply to any organization if the real_property is held by a partnership unless the partnership meets the requirements of sec_514 i - v and unless - i all of the partners of the partnership are qualified organizations’ il each allocation to a partner of the partnership which is a qualified_organization is a qualified_allocation within the meaning of sec_168 of the code or ill such partnership meets the requirements of sec_514 of the code sec_514 of the code provides that rules similar to those in sec_514 apply to teired partnerships sec_514 of the code provides special partnership allocation requirements commonly referred to as the fractional_rule sec_4975 of the code provides that the term disqualified_person means a person who is - an owner direct or indirect of percent or more of - i the combined voting power of all classes of stock entitled to vote or the total value of shares of all classes of stock of a corporation ii the capital interest or the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise sec_4975 of the code provides that the term disqualified_person means a person who is - a corporation partnership or trust or estate of which or in which percent or more of - i the combined voting power of all classes of stock entitled to vote or the total value of shares of all classes of stock of a corporation ii the capital interest or the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise is owned directly or indirectly or held by person described in subparagraph a b c d or e of sec_4975 of the code s rep no discusses the policy reasons for the enactment of code sec_514 to deny the real_property acquisition_indebtedness exemption where the property is acquired from a related_party specifically t his restriction is necessary because sales of property at bargain rates to the trust would permit an employer to make indirect_contributions to the trust in excess of the amounts otherwise permitted by the code and obtain the effect of allowance of deduction by the reduction_in_purchase_price for excessive contributions this also could result in discriminatory contributions in favor of employees who are officers shareholders or highly compensated employees as well as avoidance of limitations on contributions and benefits in date entity h sold lot sec_1 and to entity b entity h the original_seller of lot sec_1 and is a member of a controlled_group_of_corporations that consists of entity which invests a portion of its collective bargained plan assets in trust m entity b transferred lot sec_1 and to entity a for membership interests in entity a also entity f acquired membership interests in entity a in date trust m through entity f is deemed a member of entity a which is the current owner of lot sec_1 and since lot sec_1 and are currently owned by entity a a partnership the issue is whether by application of sec_514 of the code entity a will fail to satisfy all the requirements of the real_property exception under sec_514 of the code and cause any income of trust m attributable to lot sec_1 and to be subject_to the tax on unrelated_business_income in december with regard to lot sec_3 and entity b acquired an option to purchase lot sec_3 and from entity h in date entity b assigned the option to purchase lot sec_3 and to entity e in date entity e purchased lot sec_3 and from entity h contribute lot sec_3 and for membership interests in newco trust m will create a new entity that will also acquire a membership interest in newco since newco will eventually own lot sec_3 and will newco fail to satisfy all the requirements of the real_property exception under sec_514 of the code and cause any income of trust m attributable to lot sec_3 and to be subject_to the tax on unrelated_business_income entity e will eventually sec_514 of the code limits the definition of acquisition_indebtedness to exclude indebtedness incurred by a tax-exempt_trust under sec_401 of the code in acquiring or improving real_property this exception does not apply to a tax-exempt_trust under sec_401 of the code if any of the disqualifying tests of sec_514 of the code are met additionally the same disqualifying tests of sec_514 of the code must be met by a partnership in which a tax-exempt_trust under sec_401 of the code invests and unless i all of the partners of the partnership are qualified organizations’ ii each allocation to a partner of the partnership which is a qualified_organization is a qualified_allocation ‘ within the meaning of sec_168 of the code or ill such partnership meets the requirements of sec_514 of the code entity a has represented that it has satisfied all of the requirements of sec_514 of the code except whether it acquired the property from a person related to trust m or leased back to a person related to trust m entity e the future owner of newco has represented that newco will satisfied all of the requirements of sec_514 of the code except whether newco will have acquired the property from a person related to trust m or leased back to a person related to trust m s rep no provides the policy reasons for the enactment of code sec_514 so as to deny the real_property acquisition_indebtedness exemption where a partnership owned by a tax-exempt_trust under sec_401 of the code is used to acquired property from a related_party which could not be acquired directly by the trust itself the primary policy reason is to prevent sales of property at bargain rates to a tax- exempt trust under sec_401 of the code that would permit an employer to make indirect_contributions to the trust in excess of the amounts otherwise permitted by the code and obtain the effect of an allowable deduction by the reduction_in_purchase_price where the code wouid otherwise deny such a deduction applying the policy reasons set forth in s rep no to entity a and newco the provisions of sec_514 would not be applicable to either entity a or newco lot sec_1 and were sold to entity b in date acquired an option to purchase lot sec_3 and in date in date entity e purchased lot sec_3 and from entity h at the time of purchase of lot sec_1 and trust m was not affiliated with entity b at the time the option was acquired to purchase lot and by entity b and at the time lot sec_3 and were actually purchase by entity e trust m was not affiliated with entity b or e the correct application of sec_514 of the code is whether entity a acquired lot sec_1 and or newco will acquire lot sec_3 and from a related_party of trust m as defined in sec_4975 or g of the code entity e through entity b additionally the policy reason set forth in s rep no could not apply to the acquisition of lot sec_1 through since entity a participating employer in trust m could not have made an indirect contribution in excess of the amounts otherwise permitted by the code and obtain the effect of an allowable deduction by the reduction_in_purchase_price where the code would otherwise deny such a deduction since trust m was not a party to either transaction trust m did not and will not acquire an ownership_interest in lot sec_1 through until after the time an indirect contribution could have been made accordingly trust m as a qualified_organization under sec_514 is not excepted from the application of sec_514 of the code under sec_514 of the code and is entitled to exclude from the definition of acquisition_indebtedness the existing and additional loans with respect to lot sec_1 through under sec_514 of the code thus no gross_income is includible in computing unrelated_business_taxable_income for trust as a result of the present or future loans on lot sec_1 through this ruling assumes that trust m satisfies the requirements of revrul_81_100 1981_1_cb_326 this ruling is directed solely to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent this letter_ruling was written by uf this group who can be reached at sincerely yours alan pipkin chief employee_plans _ technical branch enclosures deleted copy of this letter notice of intention to disclose
